Case 1:18-cv-01987-KMT Document 60 Filed 04/29/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-KMT

ERIC TYLER VETTE

       Plaintiff,

v.

KEITH SANDERS

       Defendant.


          NOTICE OF ENTRY OF APPEARANCE OF MATTHEW K. SIDRAN


       Matthew K. Sidran of Fowler, Schimberg, Flanagan & McLetchie, P.C., hereby enters his

appearance on behalf of Defendant Keith Sanders.

       DATED this 29th day of April, 2020.


                                          Respectfully Submitted,


                                          /s/Matthew K. Sidran
                                          Matthew K. Sidran, Atty. No. 49004
                                          Fowler, Schimberg, Flanagan & McLetchie, PC
                                          350 Indiana Street, Suite 850
                                          Golden, Colorado 80401
                                          Telephone: 303-298-8603
                                          Fax: 303-298-8748
                                          m_sidran@fsf-law.com
                                          Attorneys for Sgt. Keith Sanders and Sgt. Steve
                                          Gustin
Case 1:18-cv-01987-KMT Document 60 Filed 04/29/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of April, 2020, I electronically filed the foregoing
NOTICE OF ENTRY OF APPEARANCE OF MATTHEW K. SIDRAN with the Clerk of
Court using the CM/ECF system, as well as by U.S. Mail to Plaintiff at the following address:

 Eric Tyler Vette
 DOC #180289
 Sterling Correctional Facility (SCF)
 P.O. Box 6000
 Sterling, CO 80751




                                                    /s/ Sylvia Osiecka
                                                    Sylvia Osiecka




                                                2
